                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

RANDALL S. KRAUSE,

                       Plaintiff,                                      8:19CV12

     vs.                                                               ORDER

CITY OF OMAHA,

                       Defendant.

    Upon review of the parties’ Rule 26(f) Report (Filing No. 20),


    IT IS ORDERED:

    1. The deadline for filing motions to dismiss and motions for summary judgment to
           resolve jurisdiction, immunity, and/or venue is July 15, 2019.
    2. Case progression and discovery are stayed pending the Court’s ruling on such motions.



    Dated this 9th day of May, 2019.
                                                    BY THE COURT:

                                                    s./Michael D. Nelson
                                                    United States Magistrate Judge
